 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn view of the age of the certificate, the numerous changes from thecertificate's unit description made by the parties in the collective-bargaining contracts negotiated since the certification, and the ex-clusion of some or all of the individuals in dispute from some or all ofthese contracts, we find that the unit for which the Petitioner is bar-gaining representative is too indeterminate at this time to permit re-solving by motion for clarification the question whether the disputedindividuals belong in the Unit .4The Petitioner should file a new pe-tition for certification of representatives to resolve this question.TheBoard will then decide in the light of present conditions what is theappropriate unit and whether any employees because of bargaininghistory should be permitted to vote separately before including themin the unit.-'ORDERIT IS HEREBY ORDERED that the request of Office and ProfessionalWorkers Local 15, affiliated with Associated Unions of America, forclarification of certification be, and it hereby is, denied.4 See A0 Smnth Corporattion, Kankakee Worts,119 NLRB 621, 622;Lockheed AircraftCorporation,89 NLRB 1, 25 SeeThe Zia Company,108 NLRB 1134AmalgamatedMeatCutters andButcherWorkmen of NorthAmerica, AFL-CIO iandPeyton Packing Company,Inc.CaseNo. 28-CC-66.May 3, 1961DECISION AND ORDEROn May 23, 1960, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and the General Counselfiled a brief in support thereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent herewith.iThe complaint against Local 391, Amalgamated Meat Cutters and Butcher Workmenof North America,was dismissed by motion of the General Counsel at the hearing.131 NLRB No. 57. AMALGAMATED MEAT CUTTERS, ETC.407Peyton Packing Company, Inc., herein called Peyton, is involvedin a labor dispute with Respondent Union, Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, hereincalled the Union.During the period from December 21 through 24,1959, the Union caused handbills to be distributed at various retailfood markets in Albuquerque, New Mexico, of Safeway Stores, Inc.,and Furr Food Stores, Inc., herein called Safeway and Furr. BothSafeway and Furr purchase meat products from Peyton. The hand-bills, not alleged in the complaint to contain any misrepresentation,constituted an appeal to the public not to buy meat products producedby Peyton, and specifically described Peyton products carried at thefood markets.On December 26, 1959, the meat merchandisingmanagerof the ElPaso Division of Safeway, which division includes the AlbuquerqueDistrict, called Jessie Clark, an International representative ofthe Respondent, and asked what Safeway could do "to get the hand-bills off the stores."Clark replied, "All I can tell you is that I sug-,gest you stop handling Peyton merchandise.All that it will take isa week and it will probably be over with."On, or about, December 21, 1959, Clark told the manager of themeat market at the Furr store at 4808 Lomas Street in Albuquerque,"I wish you would help us out by slowing down on buying Peytonmeat products."The General Counsel contends that the above statements made byUnion Representative Clark to the Safeway and Furr employeessupport the alleged violation of Section 8(b) (4) (i) (B).For thereasons hereafter indicated, we find this contention to be without ade-quate record support.Section 8(b) (4) (i) (B) prohibits union inducement or encourage-ment of "any individual employed by any person" where such conductis directed to the objectives there set forth.As indicated by the TrialExaminer, we are called upon to determine, first, whether either ofthe employees to whom the above statements were made by Clark is,in fact, such an "individual."In the recently decidedCarolina Lumber Company2case,wepointed out that in deciding such an issue "It will . . . be necessaryin each case . . . to examine such factors as the organizational setupof the company; the authority, responsibility, and background ofthe supervisors, and their working conditions, duties, and functionson the job involved in this dispute; salary; earnings; perquisites;and benefits.No single factor will be determinative."Concerningthe Safeway and Furr employees who were allegedly induced, therecord contains no more than the naked stipulation of the parties thateach is a "supervisorwithin the meaning of the Act and during the9 130 NLRB 1438. 40SDECISIONSOF NATIONALLABOR RELATIONS BOARDnormal course of his employment purchases the meat supplies" forSafeway and Furr, respectively.Thereis noevidence to show "theorganizational setup of the company, the authority, responsibilityand background of these supervisors, their duties and functions onthe job involved in this dispute, salary, earnings, perquisites, bene-fits" or any other factors which we might use to make the determina-tion we deem basic to the disposition of the complaint in this case,namely, whether either of the supervisors herein is an "individualemployed by any person" within the meaning of Section 8(b) (4) (i).We shall therefore dismiss the complaint.'[The Board dismissed the complaint.]CHAIRMAN MCCULLOCHand MEMBER BROWNtook no part in theconsideration of the above Decision and Order.a In light of our disposition of the complaint,we neither decide nor pass upon the addi-tional question of whether the conduct here complained of constitutes Inducement withinthe meaning of 8(b) (4) (1) (B).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter was tried before Trial Examiner Wallace E.Royster in Albuquerque,New Mexico,on March 18,1960.Upon a charge filed by Peyton Packing Company,Inc., herein called Peyton,the General Counsel of the National Labor RelationsBoard issued his complaint alleging that Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,'herein called the Respondent,had engagedin and was engaging in unfair labor practices within the meaning of Section8(b)(4)(i)(B) and Section 2(6) and (7) of the National Labor Relations Act,(61 Stat.136) herein called the Act.Upon the entire record in the case I make the following:FINDINGSOF FACT 21.THE BUSINESS OF THE COMPANIESPeyton is a Texas corporation with a place of business in El Paso,Texas, whereit is engaged in meatpacking and cattle feeding.Duringthe 12-month period pre-ceding the issuance of the complaint,Peyton shipped meat products valued in excessof $50,000 from El Paso to points outside the State of Texas.Safeway Stores Inc., herein called Safeway, and Furr Food Stores Inc., hereincalled Furr, each operate retail food markets in Albuquerque,New Mexico.Duringthe 12-month period preceding the issuance of the complaint each did a gross volumeof business in excess of $500,000 and purchased products valued in excess of $50,000which were shipped to Safeway and to Furr from points outside the State of NewMexico.II.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent,a labor organization within the meaning of Section 2(5) of theAct, has for some time past been engaged in a primary labor dispute with Peyton.From December 21 through 24, 1959,3 the Respondent caused handbills to bedistributed at various Safeway markets in Albuquerque.The handbills constitutedan appeal to customers not to buy meat products produced by Peyton.The com-plaint does not allege that the leaflets constitute any sort of misrepresentation.On1 The complaint as to Local Union 391 was dismissed at the hearing on motion of theGeneral Counsel.2 The operative facts in this case were stipulated at the hearing.'All dates mentioned hereinafterare in 1959. AMALGAMATED MEAT CUTTERS, ETC.409December 26, 1959, the meat merchandising manager of the El Paso division ofSafeway, telephoned Jessie Clark, an international representative of the Respondentand asked what Safeway could do to bring an end ,to the leafleting.Clark replied,"All I can tell you is that I suggest you stop handling Peyton merchandise.Allthat it will take is a week and it will probably be over with." The representative ofSafeway making this inquiry is a supervisor within the meaning of the Act and in thecourse of his employment purchases meat supplies for Safeway Stores in theAlbuquerque area.On December 21, 1959, Clark, in a conversation with the manager of Fun's meatmarket, said, "I wish you would help us out by slowing down on buying Peytonmeat products."Fun's manager is a supervisor within the meaning of the Act andduring the course of his employment purchases meat supplies for Furr.The complaint alleges that in the two conversations set forth above the Respond-ent has violated Section 8(b) (4) (i) (B) of the Act.The section referred to readsin pertinent part: ,(b) It shall be an unfair labor practice for a labor organization or its agents-(*****(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials,or commodities or to perform any services; . . . where . . . an object there-of is:(B) forcing or requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing business with any otherperson ... ;The General Counsel asserts that "any individual" as used in the Act includes theSafeway and Furr supervisors.Thus it follows that the words used by Clark con-stitute forbidden inducement and encouragement to the end that the representativesof Safeway and Furr cease doing business with Peyton.Counsel for the Respondent contends that the description "any individual" in theAct is not intended to describe persons who are employed in a supervisory capacity.In this connection it is pointed out that a companion section of the Act forbids theuse of threats, coercion or restraint against any person such as Safeway and Fun,to accomplish a cessation of business with Peyton but that the Respondent is freeto use persuasion of Safeway and Furr to bring about that result.The section of the Act set forth above appears in identical language in the billknown as S. 748 introduced by Senator Goldwater in late January, then sometimesreferred to as the "administration bill."Counsel for the Respondent in his brief,sets forth testimony of Secretary of Labor Mitchell as to the meaning and intentof the provision here under study.On his appearance before a Senate subcommitteeon February 4, Senator Kennedy asked the Secretary, "Would it be a violationof . . . your bill if the business agent of the Clothing Workers Union at companyA spoke to the plant manager and requested him not to order materials-nonunionmaterials-from the racketeer plant in Pennsylvania?" Secretary Mitchell answered,"We don't think it would be, Senator." Senator Kennedy persisted, "Now supposingthe plant in Pennsylvania was a nonunion plant, would it be a violation under yourbill for union leaders in another company to go to his plant manager and ask himnot to buy goods from the nonunion plant?" The Secretary replied, "Request himnot to buy? No."Following this appearance, Secretary Mitchell submitted answers to certain ques-tionswhich had been raised in the course of his testimony in a letter to SenatorKennedyIn reference to the section of the Act of interest here, the Secretarywrote, "This is intended to reach secondary activity which is directed at a singleemployee and not primary activity. It is not intended to include any person actingas an agent of an employer, such as supervisory or managerial personnel." In thesame communication the Secretary said, "a mere request of an employer or hisagent would not be a violation of section [8(b) (4) (i) (B) ] unless, under all thecircumstances, it is found as a matter of fact that the request is accompanied by anexpress or implied threat of reprisal or force."Then speaking to a postulated case,the Secretary wrote "Although the superintendent is employed by the school board,it is assumed that he is a supervisor, in which case only the 'threat,' `coercion,' and'restraint' provision of the proposed section 8(b)(4)(ii), and not the 'inducement'or 'encouragement' provision of the proposed Section 8(b)(4)(i), is applicable tohim, as it is the intent of the proposed bill that only section 8(b)(4)(ii), and not 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDsection'8(b) (4) (i),is to apply to employers(in the generic sense)and to theiragents, such as supervisors."During the debate in the Senate on April 17, Senator Humphrey suggested thatSection 8(b)(4)(i) posed a dilemma in that it appeared to forbid a labor organiza-tion to appeal to a supervisor to decline to accept a shipment from a struck employer.Senator Humphrey observed "to prohibit the union from approaching [supervisors]would be to cut off the union from its normal channels of communication. It wouldbe a mockery to say that the union is free to persuade a neutral employer to assistit,but to deny the union access to the employer's supervisory and managerial staff."On April 21 following, Senator Goldwater, saying that he desired to allay some ofthe fears expressed by his colleagues, commented that 8(b)(4)(i) was intended toreach inducements directed at a single employee but made no mention of the super-visor problem.On July 27, speaking of H.R. 8400 which contained the identical provision herefor interpretation, Congressman Griffin commented that the law as it then existeddid not provide a penalty against inducement and encouragement of farm laborers,railway workers, and supervisors to engage in secondary boycotts.The amendmentas finally adopted would, Congressman Griffin said, correct this situation by changing"employees" to "any individual employed by any person."On August 11, speakingin support of the change in Section 8(b)(4), Congressman Rhodes said, "Sincefarm laborers, railway labor, and supervisors are not `employees' within the meaningof the Act, unions may now without penalty induce them to engage in secondaryboycotts.The Landrum-Griffin bill corrects this by changing the word `employees'.to `any individual employed by any person.' "It is the obvious scheme of the Act, as recently amended, to permit a labor or-ganization to seek by means of persuasion the cooperation of a secondary employerin aid of a primary labor dispute elsewhere while forbidding the use of threats,restraints, and coercion upon that employer to bring about the same result. It is alsoclear that a union may not use such persuasion directed to "any individual" in anemployment relation with the secondary employer to induce or encourage "anyindividual" to strike or refuse to perform services in aid of a forbidden objective.As "any individual" excepting those who are sole proprietors or partners, is common-ly employed by a "person," a literal reading of 8(b) (4) (i) would appear to forbida union by means of persuasion even though short of threats, coercion, or restraint,to induce or encourage the president of a corporation to refuse to perform servicesfor his corporate employer with an object of forcing or requiring the corporationto cease doing business with any other person. Such an interpretation of Section8(b)(4)(i) would sharply limit the area in which (4)(ii) would find application.If a union may not ask the employee agent of a person whose business is in com-merce to cease doing business with another person without violating the Act, thenexcept as to sole proprietorships and partnerships, (4) (ii) is surplusage.Further-more, a disparity would exist in that a union could use its arts of persuasion (alwaysshort of threats, coercion, or restraint) to the utmost when dealing with a proprietoror a partner but be forbidden to use the same devices if the "person" exists in cor-porate form.Considering Section 8(b)(4) in its entirety and the practice by labororganizations, which according to legislative history, led to its adoption, I am con-vinced that a literal reading of 8(b) (4) (i) in the situation of this case would notaccomplish the legislative objective.Ibelieve that the interpretations given bySecretaryMitchell, SenatorHumphrey, Congressman Griffin and CongressmanRhodes are not truly inconsistent.Viewing the section as a whole, the varying con-structions are reasonably to be explained in that they probably postulated differentfact situations.Although not called upon here to decide, it seems not unlikely thata labor organization in an effort to persuade an employer to cease doing businesswith some other person might violate Section 8(b)(4)(i) if it was thus inducingor encouraging a managerial employee to refuse to perform services for his em-ployer.The answer to this must be reached by considering whether the managerialindividual is being induced or encouraged to do something against the interest ofhis employer rather than the contrary. Inducement or encouragement to bring abouta strike of supervisory or management personnel is inimical to the secondary em-ployer's interest and, given the forbidden objective, may well constitute a violationof Section 8(b)(4)(i), but that is not the factual setting of this controversy.Herethe Respondent desired consumers as well as Safeway and Furr to cease doing busi-ness with Peyton.At Safeway a leafleting campaign was conducted of which nocomplaint is made. Safeway's meat merchandising manager asked how the leafletingcould be brought to a halt and was told that if Safeway would stop buying Peytonmerchandise there would be an end to it. I do not consider that this advice fromRespondent's representative can reasonably be interpreted as any inducement directedto the meat merchandising manager to act in any fashion contrary to the best in- KIPBEA BAKING COMPANY, INC., ETC.411terest of Safeway. I think it to be a sophism to argue, as one must to support thecomplaint, that the meat merchandisingmanager wasthus induced and encouraged"to engage in a strike or a refusal in the course of his employment to use, manufac-ture, process, transport, or otherwise handle or work on any goods, articles, mate-rials, or commodities or to perform any services." Safeway, through the agency ofitsmeat merchandisingmanager, orotherwise could have decided that its businesswould be more profitable if the leafleting was stopped and that therefore in theexercise of good business judgment, it would be best for it to cease dealing withPeyton. It does not follow, however, that Safeway was thus subjected to a compul-sion deriving from any inducement or encouragement of its meat merchandisingmanager toengage ina strike or otherwise to refuse to perform services in connec-tionwith his employment. I consider it not reasonable to conclude that the Re-spondent was attempting in any fashion to deprive Safeway of any sort of servicestheretofore rendered to it by its meat merchandising manager.This "manager" or"supervisor," however he may be termed, rather than being induced to act againsthis employer, was attempting to discover an answer to the problem (presumably ofreduced sales) brought about by the leaflet. I find that the Respondent has notviolated the Act in respect to the meat merchandising manager or to Safeway.Upon the same considerations the same conclusion is reached as to Furr.Thesum of the evidence as to Furr, is that the manager was asked to aid the Respondentby lessening his purchases from Peyton. If the manager desired to help the Respond-ent and if his employer did not object, I suppose that he was free to do so.Depend-ing upon the authority of the Furr manager in matters of policy, he might havedecided to go along with the Respondent's request or to ignore it and at all times beacting only in the interest of his employer.There isnothing inthe factual situa-tion presented which suggests to me an inducement or encouragement of any sortoffered to the Furr manager to strike or to refuse to perform any sort of servicesfor his employer. I find therefore that no violation of the Actispresented inrespect to Furr or itsmanager.CONCLUSIONS OF LAW1.The Respondent is a labor organization within the meaning of Section 2(5)of the Act.2.Peyton, Safeway, and Furr are persons within the meaning of Section 2(l) andSection8(b) (4) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(b) (4) (i) of the Act.[Recommendations omitted from publication.]Kipbea Baking Company, Inc.; H & L Baking Company, Inc.;and Edwin Seiferth,Helen Seiferth, and Lorraine ZahandLocal 3, Bakery and Confectionery Workers InternationalUnion of America.Case No. 2-CA-6947.May 3, 1961DECISION AND ORDEROn August 15, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in this case, recommending that the complaintbe dismissed in its entirety, as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter the General Counsel and theCharging Party filed exceptions to the Intermediate Report and theRespondent and General Counsel filed briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].131 NLRB No. 56.